NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE CYCLOBENZAPRINE HYDROCHLORIDE
EXTENDED-RELEASE CAPSULE PATENT
LITIGATION
EURAND, INC. (NOW KNOWN AS APTALIS
PHARMATECH, INC.), CEPHALON, INC.,
AND ANESTA AG,
Plaintiffs~ Appellees,
V. .
IMPAX LABORATORIES, INC.,
Defendan.t-Appellcmt,
AND
MYLAN INC. AND MYLAN PHARMACEUTICALS
INC.,
Defen,dants-Appellees,
AND
PAR PHARMACEUTICAL INC., AND TWI
PHARMACEUTICALS INC.,
Defendcmts.
2012-1280

EURAND V. IMPAX 2
Appea1 from the United States District Court for the
District of DelaWare in case no. 09-MD-2118, Judge Sue
L. Robinson.
ON MOTION
ORDER
My1an Inc. et al. (My1an) move to reformMthe caption
Eurand, Inc. et a1. oppose.
The c1erk's office reformed the caption on April 17 to
reflect that My1an is an appellee As an appel1ee, Mylan
may make arguments in support of the ruling on revieW.
Disputes concerning My1an's possible arguments on the
merits may be raised in the briefs, if appropriate
Upon consideration thereof _
IT ls ORDERED THAT:
The motion is moot.
FoR THE CoURT
MAY 03 2012
fs/ J an Horbaiy
Date J an Horbaly
C1erk
cc: Debra J. McComas, Esq.
John R. Lane, Esq.
J ames W. Wa11ace, Jr., Esq. F"_Ep
us count us APPEA1s ron
s 19 me FsnazALcmcun
|‘1AY 03 2012
JAN l'l0RBALY
CLEBK